TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00869-CV



             Elias J. De La Garza d/b/a Elias De La Garza Insurance, Appellant

                                                  v.

 Texas Department of Insurance and Commissioner of Insurance Mike Geeslin, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-10-000643, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 14, 2013, we granted appellant’s unopposed motion to stay proceedings

for 90 days and motion to withdraw as counsel of record. Appellant’s lead counsel died

unexpectedly. On December 11, 2013, appellant filed an unopposed motion to abate appeal because

appellant has been unable to secure new counsel. We grant the motion and abate the appeal. All

appellate deadlines will be tolled during the period of abatement. Appellant is directed to file either

a status report or a motion to reinstate by March 12, 2014.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Abated

Filed: December 17, 2013